Name: Commission Implementing Regulation (EU) 2018/277 of 23 February 2018 amending Implementing Regulation (EU) 2015/207 with regard to changes to the models for the implementation reports for the Investment for Growth and Jobs goal and for the European territorial cooperation goal, as well as for the models for the progress report and the annual control reports and correcting that Regulation with regard to the model for the implementation report for the Investment for Growth and Jobs goal and annual control report
 Type: Implementing Regulation
 Subject Matter: financing and investment;  regions and regional policy;  economic conditions;  economic policy;  documentation;  management;  European construction
 Date Published: nan

 24.2.2018 EN Official Journal of the European Union L 54/6 COMMISSION IMPLEMENTING REGULATION (EU) 2018/277 of 23 February 2018 amending Implementing Regulation (EU) 2015/207 with regard to changes to the models for the implementation reports for the Investment for Growth and Jobs goal and for the European territorial cooperation goal, as well as for the models for the progress report and the annual control reports and correcting that Regulation with regard to the model for the implementation report for the Investment for Growth and Jobs goal and annual control report THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (1), and in particular Articles 111(5) and 127(6), thereof, Having regard to Regulation (EU) No 1299/2013 of the European Parliament and of the Council of 17 December 2013 on specific provisions for the support from the European Regional Development Fund to the European territorial cooperation goal (2), and in particular Article 14(5) thereof, After consulting the Coordination Committee for the European Structural and Investment Funds, Whereas: (1) Article 52(2)(b) of Regulation (EU) No 1303/2013 states that the progress report is to assess progress made towards achievement of the Union strategy for smart, sustainable and inclusive growth, as well as of the Fund-specific missions referred to in Article 4(1) of that Regulation, among others also referring to country-specific recommendations. (2) To ensure consistency with Article 52(2)(b) of Regulation (EU) No 1303/2013, all relevant country-specific recommendations should be taken into account in this assessment, not only new ones as set out in point 2(c) of Part I of Annex I to Commission Implementing Regulation (EU) 2015/207 (3). Consequently, the model for the progress report, included in Annex I to Implementing Regulation (EU) 2015/207, should be amended accordingly. (3) To clarify the reporting requirements related to implementing the integrated approach to territorial development, the following should be amended to explicitly list integrated territorial investments: (i) the model for the progress report, as set out in Part I of Annex I to Implementing Regulation (EU) 2015/207, (ii) the model for the annual and final implementation reports for the Investment for Growth and Jobs goal, as set out in Part B of Annex V to that Regulation, (iii) the model for the implementation reports for the European territorial cooperation goal, as set out in Part B of Annex X to that Regulation. (4) Article 50(2) of Regulation (EU) No 1303/2013 provides that the data transmitted in the annual implementation report for the European Structural and Investment Funds are to relate to values for indicators for fully implemented operations and also, where possible, having regard to the stage of implementation, for selected operations. (5) To simplify reporting procedures, improve legal certainty for reporting requirements and ensure that monitoring data accurately reflect actual implementation progress, in particular for multiannual or multi-project operations, the models for annual implementation reports for programmes implemented under the Investment for Growth and Jobs goal, as set out in Annex V to Implementing Regulation (EU) 2015/207, and under the European territorial cooperation goal, as set out in Annex X to that Regulation, should be amended. (6) The amounts and ceilings under Articles 70(2)(b) and 98(2) of Regulation (EU) No 1303/2013 relate only to support from the Funds and not to total support. Several tables in Annex V to Implementing Regulation (EU) 2015/207, model for the annual and final implementation reports for the Investment for Growth and Jobs goal, refer instead to total support and should therefore be corrected. (7) Part C on Reporting submitted in year 2019 and final implementation report (Article 50(5) of Regulation (EU) No 1303/2013) of Annex V to Implementing Regulation (EU) 2015/207 covers those elements which in accordance with Article 50(5) of Regulation (EU) No 1303/2013 are to be submitted in 2019 and in the final implementation report, in addition to the elements to be submitted in the reports for other years. Point 15 of Annex V to Implementing Regulation (EU) 2015/207 is part of Part B of that Annex and should therefore be corrected. (8) Article 127(1) of Regulation (EU) No 1303/2013 sets the minimum coverage for non-statistical samples. However, column C in Table 10.2 (Results of audits of operations) of Annex IX to Implementing Regulation (EU) 2015/207 only sets out the Amount of irregular expenditure in random sample. Table 10.2 should therefore be corrected by inserting another column to specify both the percentage of operations covered and the percentage of expenditure covered. (9) The notion of residual error rate was defined in footnote 1 to point 5.9 of Annex IX (Model for the annual control report) to Implementing Regulation (EU) 2015/207. However, the heading of column F in Table 10.2 (Results of audits of operations) gives a different definition and should therefore be corrected. (10) For the sake of clarity, given the correction made to column C in Table 10.2 (Results of audits of operations) of Annex IX to Implementing Regulation (EU) 2015/207 by inserting a new column on the coverage of random sample and an explanatory footnote thereto as well as the correction of column F in that table, Table 10.2 (Results of audits of operations) of Annex IX should be replaced in total. (11) To make it possible for the envisaged measures to be applied promptly, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (12) Implementing Regulation (EU) 2015/207 should therefore be amended and corrected accordingly, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2015/207 is amended as follows: (1) Annex I is amended as follows: (a) in Part I, point 2(c) is replaced by the following: (c) A description of the contribution of the ESI Funds to relevant country-specific recommendations.; (b) in Part I, under point 5, a new sub-point (ca) is inserted: (ca) In relation to Article 15(2)(a)(i) of Regulation (EU) No 1303/2013 - Overview of implementation of integrated actions for sustainable urban development. <type=&#x2019;S&#x2019; maxlength=7000 input=&#x2019;M&#x2019;>&#x2019; (c) in Part III, the title of point 11.1 is replaced by the following:11.1 Progress in the implementation of the integrated approach to territorial development, including development of regions facing demographic challenges and permanent or natural handicaps, integrated territorial investments, sustainable urban development, and community led local development under the operational programme; (2) Annex V is amended as follows: (a) in Part A, Table 3A, the headings of the rows are replaced respectively by the following: Cumulative value - outputs to be delivered by selected operations [forecast provided by beneficiaries] and Cumulative value - outputs delivered by operations [actual achievement]; (b) in Part B, the title of point 14.1, is replaced by the following:14.1 Progress in the implementation of the integrated approach to territorial development, including development of regions facing demographic challenges and permanent or natural handicaps, integrated territorial investments, sustainable urban development, and community led local development under the operational programme; (3) Annex X is amended as follows: (a) in Part A, in Table 2, the headings of the rows are replaced respectively by the following: Cumulative value - outputs to be delivered by selected operations [forecast provided by beneficiaries] and Cumulative value - outputs delivered by operations [actual achievement]; (b) in Part B, the title of point 11.1, is replaced by the following:11.1 Progress in the implementation of the integrated approach to territorial development, including integrated territorial investments, sustainable urban development, and community led local development under the cooperation programme. Article 2 Implementing Regulation (EU) 2015/207 is corrected as follows: (1) Annex V is corrected as follows: (a) in Table 8 The use made of cross-financing, columns 4 to 6 are replaced by the following: 4. 5. 6. As a share of the EU support to the priority axis (%) (3/EU support to priority axis*100) The amount of EU support used under cross financing based on eligible expenditure declared by the beneficiary to the managing authority (EUR) As a share of the EU support to the priority axis (%) (5/EU support to priority axis*100) (b) in Table 9 Cost of operations implemented outside the programme area, columns 3 to 6 are replaced by the following: 3. 4. 5. 6. The amount of EU support envisaged to be used for operations implemented outside the programme area based on selected operations (EUR) As a share of the EU support to the priority axis (%) (3/EU support to priority axis*100) The amount of EU support in operations implemented outside the programme area based on eligible expenditure declared by the beneficiary to the managing authority (EUR) As a share of the EU support to the priority axis (%) (5/EU support to priority axis*100) (c) the following text is inserted between points 14.6 and 15 and deleted between points 15 and 16: PART C REPORTING SUBMITTED IN YEAR 2019 AND FINAL IMPLEMENTATION REPORT (Article 50(5) of Regulation (EU) No 1303/2013); (2) in Annex IX, Table 10.2 Results of audit of operations, is replaced by the following: 10.2 Results of audit of operations Fund Programme CCI number Programme title A B C D E F G H I Amount in euros corresponding to the population from which the sample was drawn (4) Expenditure in reference to the accounting year audited for the random sample Coverage of non-statistical random sample (5) Amount of irregular expenditure in random sample Total error rate (6) Corrections implemented as a result of the total error rate Residual total error rate Other expenditure audited (7) Amount of irregular expenditure in other expenditure audited Amount (8) % (9) % of operations covered % of expenditure covered Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 320. (2) OJ L 347, 20.12.2013, p. 259. (3) Commission Implementing Regulation (EU) 2015/207 of 20 January 2015 laying down detailed rules implementing Regulation (EU) No 1303/2013 of the European Parliament and of the Council as regards the models for the progress report, submission of the information on a major project, the joint action plan, the implementation reports for the Investment for Growth and Jobs goal, the management declaration, the audit strategy, the audit opinion and the annual control report and the methodology for carrying out the cost-benefit analysis and pursuant to Regulation (EU) No 1299/2013 of the European Parliament and of the Council as regards the model for the implementation reports for the European territorial cooperation goal (OJ L 38, 13.2.2015, p. 1). (4) The column A  shall refer to the population from which the random sample (see Article 127(1) of Regulation (EU) No 1303/2013) was drawn, i.e. total amount of declared expenditure (as referred to in Article 137(1)(a) of Regulation (EU) No 1303/2013 and corresponding to the amounts in column (A) of Appendix 1 of the accounts), less negative sampling units if any. Where applicable, explanations shall be provided in Section 5.4 above. (5) This refers to the minimum coverage thresholds set out in the last subparagraph of Article 127(1) of Regulation (EU) No 1303/2013, when a non-statistical sample method is used. The requirement of 10 % of expenditure declared refers to the expenditure in the sample, independently of the use of sub-sampling. This means that the sample shall correspond to a minimum of 10 % of the expenditure declared, but when sub-sampling is used, the expenditure effectively audited could in fact be less. (6) The total error rate is calculated before any financial corrections are applied in relation to the audited sample or the population from which the random sample was drawn. Where the random sample covers more than one Fund or programme, the total error rate (calculated) presented in column E  concerns the whole population. Where stratification is used, further information by stratum shall be provided in Section 5.7 above. (7) Where applicable, column H  shall refer to expenditure audited in the context of a complementary sample. (8) This column refers to the amount of expenditure audited and needs to be completed regardless of whether statistical or non-statistical sampling methods are applied. In case sub-sampling is applied under Article 28(9) of Regulation (EU) No 480/2014, only the amount of the expenditure items effectively audited under Article 27 of the same Regulation, shall be included in this column. (9) This column refers to the percentage of expenditure audited in relation to the population and needs to be completed regardless of whether statistical or non-statistical sampling methods are applied.